Citation Nr: 1748697	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for service-connected rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over this appeal has since been assumed by the RO in Newark, New Jersey.  

The Veteran initially requested a hearing to be held before a Veterans Law Judge via live videoconference.  In a September 2017 statement, the Veteran indicated his desire to withdraw that hearing request.  To date, he has not renewed his desire for a hearing, and the Board considers that request to be withdrawn.


FINDING OF FACT

The Veteran's active process rheumatoid arthritis has not resulted in constitutional manifestations associated with active joint involvement which are totally incapacitating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for active process rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5002 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in January 2011.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, lay statements from the Veteran's family and friends, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Rating

The Veteran is presently service-connected for rheumatoid arthritis which is rated as 60 percent disabling.  He asserts he is entitled to a higher rating.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's rheumatoid arthritis, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration of the appropriateness of staged ratings is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

Rheumatoid arthritis is rated as an active process under Diagnostic Code 5002.  Under the applicable diagnostic criteria, a 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods.  A 100 percent rating is assigned for constitutional manifestations associated with active joint involvement which are totally incapacitating.  38 C.F.R. §4.71a, Diagnostic Code 5002 (2017).  
The Board observes that, although chronic residuals may be rated under the Diagnostic Code based on combined range of motion findings, because the Veteran's rheumatoid arthritis has consistently shown active process pathology, such consideration not appropriate at this time.    

After careful review, the Board finds that a rating in excess of 100 percent is not warranted under the diagnostic criteria.

Particularly, the Board observes that the Veteran was afforded a VA examination in February 2011, at which point the Veteran's rheumatoid arthritis was found to be stable.  Joints affected included the knees, wrists, fingers, elbows and ankles.  He did experience pain, stiffness, weakness, deformity and giving way, but did not have any incoordination, decreased speed of joint motion, or other symptoms.  He experienced swelling, but no flare-ups of joint disease were noted.  No incapacitating episodes were reported.  There were no constitutional symptoms noted.  Functional limitation on standing and walking  was due to an unrelated back condition, and not his rheumatoid arthritis.  He did not require any aids to ambulate.  Gait was normal.  There was no evidence of abnormal weight bearing.  There was no loss of bone.  The disease was determined to be an active process.  His joint symptoms included tenderness, exclusively.  Despite effects on his usual occupation, the Veteran was presently employed.  The examiner determined that his rheumatoid arthritis did not have an effect on his usual daily activities.  

Lay statements from the Veteran, family members, and friends, submitted in December 2012, report worsening arthritis symptoms, but also report that the Veteran is able to engage in active pursuits such as walking, climbing stairs.

A VA examination conducted in February 2013 showed active process rheumatoid arthritis resulting in increased swelling to the Veteran's knees and ankles.  The condition did not result in any weight loss or anemia.  He experienced symptoms in the knees, ankles, hands/fingers, and feet.  Joint deformity was only observed in the right hand and fingers.  There was no systemic involvement other than joints.  No incapacitation exacerbations were reported.  No constitutional manifestations associated with active joint involvement were noted.  He did not require the use of an assistive device to ambulate.  His ability to stand was limited to 5-10 minutes, but no other limits on his employability were found.  

In March 2014, a new VA examination was conducted.  No weight loss or anemia was found.  Joints affected included the hands/fingers, knees, ankles, feet, and the left shoulder.  Joint motion was limited in the bilateral knees only.  Joint deformity was only observed in the right hand/fingers.  There were no systemic involvements other than the joints.  He did not experience incapacitation or non-incapacitating exacerbations.  He did experienced edema from the knees to the feet.  He did not require the use of any assistive devices as a normal mode of locomotion.  The examiner stated that his arthritis would prohibit physical employment, but not sedentary.  

Finally, an examination conducted in August 2015 confirmed active process rheumatoid arthritis that did not result in weight loss or anemia.  Pain (described as tenderness) was noted in the knees, ankles, wrists, hands and fingers, and right shoulder.  Movement was limited in the right shoulder only.  He had joint deformities in the hands and fingers only.  He did not experience any exacerbations that were either incapacitating or non-incapacitating.  His arthritis was not manifested by constitutional manifestations associated with active joint involvement, although it did result in definite impairment of heath.  

The Board has searched the Veteran's various treatment records in the claims file which document ongoing treatment for rheumatoid arthritis, but none reveal any evidence of constitutional manifestations which are totally incapacitating in nature.  

In essence, the Board has considered all of the evidence of record, but found none that would indicate that the Veteran's rheumatoid arthritis has resulted in constitutional manifestations with active joint involvement which are totally incapacitation in nature.  The evidence of record suggests that the Veteran is still ambulatory, and has not experienced any lesser manifestations such as anemia or severely incapacitation exacerbations of his disability.  Essentially, there exists no evidence in the record that the Veteran meets the schedular criteria for a rating in excess of 60 percent.  As such, an increased rating is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

A rating in excess of 60 percent for rheumatoid arthritis is denied.  




____________________________________________
JONATHAN B KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


